Citation Nr: 1626876	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to September 23, 2014, for cervical radiculopathy, right (major) arm.

2.  Entitlement to a rating in excess of 50 percent from September 23, 2014, for cervical radiculopathy, right (major) arm.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a
March 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida.

In February 2014, the Veteran testified before the undersigned at Board video
conference hearing.  A transcript of the hearing is of record. 

During the pendency of the appeal, the cervical radiculopathy disability rating has been increased twice.  In this regard, an April 2011 rating decision granted an increased initial evaluation to 30 percent for cervical radiculopathy of the right arm, effective from May 20, 2009.  Subsequently, a 50 percent disability rating was assigned from September 22, 2014.  Despite these increases, the Veteran has not indicated that the higher ratings satisfy his appeal, and as a still higher evaluations are possible, his claim remains before the Board.  AB v Brown, 6 Vet App 35 (1993).

The Board remanded the initial rating claim for additional development in June 2014.  Such development was completed and the claim is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the TDIU claim, in the May 2016 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran is unemployable due to his service-connected cervical radiculopathy of the right upper extremity.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's claim for a higher initial rating for cervical radiculopathy and, therefore, such issue is included on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection, the Veteran's cervical radiculopathy of the right (major) upper extremity is manifested by no more than severe incomplete paralysis of all of the radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent prior to September 23, 2104, for cervical radiculopathy of the right (major) upper extremity, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2015).

2.  The criteria for a rating in excess of 70 percent for cervical radiculopathy of the right (major) upper extremity, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

By way of history, the Veteran has been service connected for right upper extremity radiculopathy since May 20, 2009.  The disability was initially rated as 10 percent disabling but was increased to 30 percent for the entire period, in April 2011.  Following the Board's June 2014 remand, the disability was increased again to 50 percent, effective September 22, 2014.  The present appeal arises from the Veteran's disagreement with the initial rating.  

The Veteran's right upper extremity disability was first rated under Diagnostic Code (DC) 8515.  When the rating was increased to 50 percent, it was rated under DC 8614.



Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

As noted above, the Veteran's right upper extremity radiculopathy has been evaluated under 38 C.F.R. § 4.124a , Diagnostic Codes (DCs) 8515 and 8614.  DC 8515 pertains to paralysis of the median nerve while DC 8614 pertains to paralysis of the radial nerve.

Initially, the Board observes that the record reflects that the Veteran is right-handed. Pursuant to DC 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  Under DC 8614, mild incomplete paralysis of the dominant extremity warrants a 20 percent disability.  Under both DCs 8515 and 8614, a 30 percent evaluation is warranted when there is moderate incomplete paralysis, a 50 percent rating is provided for severe incomplete paralysis, and a maximum 70 percent evaluation is warranted for complete paralysis of the median and radial nerves, respectively.  38 C.F.R. § 4.124a , Diagnostic Code 8515. 

Diagnostic Code 8513 pertains to disabilities affecting all of the radicular groups and provides for a 20 percent disability rating for mild incomplete paralysis of the dominant extremity, 40 percent disability rating for moderate incomplete paralysis of the dominant extremity, and a 70 percent disability rating for moderate incomplete paralysis of the dominant extremity.

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123  (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 
38 C.F.R. § 4.124 (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Factual Background

In this case, the Veteran's private physician, Dr. R.Z., submitted a letter dated in April 2009 (prior to the effective date of service connection) detailing the results of an examination.  Dr. R.Z. noted that the Veteran had muscle atrophy in the right upper extremity, especially in the forearm muscle.  Dr. R. Z. also indicated that the Veteran was unable to perform his job as a security officer because the Veteran was unable to sustain the weight of his gun for very long, as well as unable to pull the trigger on his automatic pistol due to the progressive weakness affecting the right hand.  Additionally, in a February 2009 treatment record, Dr. R.Z. noted the Veteran's report of pain rated as 8 out of 10, with 10 being the worst and noted a clinical history of right arm pain which radiates to the thumb.  

The Veteran also underwent VA examinations in February 2010 and September 2014.  The February 2010 VA examination report noted that the Veteran had paresthesias.  The examiner also noted that the Veteran had measurable atrophy in the right bicep and forearm as well as observable atrophy of the right trapezius, deltoid and palm of the right hand.  The examiner opined that the disability had a moderate effect on sports and recreation.  The examiner found that neuritis and neuralgia were both present.  The examiner diagnosed cervical radiculopathy of the right arm as well as mild atrophy of the right upper extremity.  The examiner indicated that the affected nerve was the cutaneous nerve.

Following the Veteran's notice of disagreement, in April 2011, a Decision Review Officer reviewed the file and assigned a rating of 30 percent for moderate incomplete paralysis, since the effective date of service connection.  

The Veteran testified before the Board, in February 2014, that he experienced functional effects from the shoulder to his hand/thumb.  For example, he reported that he frequently dropped things, including silverware, and that it hurt to reach and stretch his arm out.  He also reported that when he tried to exercise or flex his muscles, his muscles cramped up.  He reported that he could not throw a ball with his right arm.  He also reported that it hurt to lift his arms back toward something and that his hand hurt.  He also reported that he could not drive for long periods of time without pulling over and stretching because the right arm would cramp.  He reported that daily activities such as bathing and toileting were impacted because he could not reach behind himself without experiencing cramping and pain in the right arm.  He also reported that he has difficulty buttoning clothing.  Following the hearing, the Board remanded the claim in June 2014.  Thereafter, the Veteran was afforded another VA examination in September 2014.  

The September 2014 VA examiner noted the Veteran's report of severe, constant pain, as well as objective evidence of severe incomplete paralysis affecting "nerves and radicular groups."  In reaching this conclusion, the examiner noted multiple areas of muscle atrophy including measurable atrophy in the right biceps (34 cm circumference verses 39 cm circumference of the left upper arm) and forearm (26 cm circumference verses 28 cm circumference of the left forearm) as well as observable atrophy of the right hand hypothenar eminence.  As requested in the June 2014 remand, the examiner also noted range of motion findings including right elbow flexion limited to 90 degrees.  Range of motion in the right wrist was limited to 20 degrees dorsiflexion and right wrist palmer flexion was 50 degrees.  The examiner also noted hypoactive tendon reflexes in the right biceps, triceps, as well as decreased sensation in the shoulder area, inner and outer forearms, and hand and fingers.  The examiner noted that there were no trophic changes attributable to peripheral neuropathy.  

The September 2014 VA examiner also noted that the Veteran was employed full time as a police officer and had not lost any time from work in the last 12 months.  The examiner diagnosed severe cervical radiculopathy of the right upper extremity.  The examiner also opined that there was no functional impairment so severe that no effective function remained other than that which would be equally well served by amputation with prosthesis.

Based on the September 2014 VA examination report, the Veteran's disability rating was increased to 50 percent, effective the date of the September 2014 VA examination. 

Analysis

As an initial matter, for the period prior to September 23, 2014, resolving all doubt in favor of the Veteran, for the reasons explained below, the Board finds that the Veteran is entitled to an initial rating of 70 percent, but no higher, for cervical radiculopathy of the right (major) upper extremity.  

In this regard, objective findings of muscle atrophy were noted.  See April 2009 private treatment record from Dr. R.Z. and September 2014 VA examination report.  Further, the Veteran competently and credibly reported symptoms of dropping things and not functioning well in his job as a police officer as he was unable to pull the trigger on his service weapon.  See April 2009 letter from Dr. R.Z. as well as the Hearing Transcript.  The Board finds that the Veteran's statements regarding his functional impairment as well as pain are bolstered by the September 2014 VA examiner's objective finding of multiple areas of muscle atrophy.  Moreover, although the February 2010 VA examiner specified that the cutaneous nerve was affected, the Board finds it significant that the examiner also found multiple areas of muscle atrophy.  Significantly, the September 2014 VA examination report noted similar findings of muscle atrophy and indicated that all radicular groups are involved.  In this regard, the examiner did not specify one particular affected nerve but rather indicated that the evaluation was for the severity of the upper extremity nerves (plural) and radicular groups.  

As both VA examination reports, and the private medical records all indicate that the shoulder, elbow, and hand were all affected since the date of service connection, the Board resolves doubt and finds that the cervical radiculopathy applied to all radicular groups.  Further, the Board resolves doubt and finds that based on the Veteran's reports of constant, severe pain as well as functional impairment, combined with the objective findings of muscle atrophy, the Veteran's cervical radiculopathy was severe since the date of service connection.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for severe incomplete paralysis of all radicular groups since the date of service connection.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2015).  See also DeLuca v. Brown. 

However, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent at any time.  In reaching this conclusion, the Board notes that the medical and lay evidence of record does not indicate that the Veteran has complete paralysis of the nerves.  There is evidence of weakness, pain, and atrophy which is accounted for in the 70 percent disability rating, but the Veteran retains range of motion of the extremity, including at the wrist, elbow, and shoulder.  Moreover, the undersigned specifically asked the Veteran if he contended that he had ankylosis or complete paralysis of the nerves, and he reported that such was not his contention.  See Hearing Transcript page 16.  Based on the foregoing, the Board concludes that a rating greater than 70 percent for the right upper extremity disability is not warranted under DC 8513.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible and have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports a disability rating in excess of 70 percent or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

A higher or separate rating also is unavailable through any other DC.  DCs 8510, 8511, 8512, 8517, and 8518 involve paralysis of various nerves and radicular groups.  38 C.F.R. § 4.124a.  However, the maximum disability rating permitted under each DC is 50 percent for the major extremity.  Similarly, the highest rating under DC 8516 for severe incomplete paralysis is 40 percent for the major extremity.  As such, a higher rating is not available under DC 8516, and a separate rating is not permitted under the amputation rule.  See 38 C.F.R. § 4.68 (2015).  

For these reasons, an initial 70 percent rating for the right upper extremity, but no higher, is warranted for right upper extremity radiculopathy.  This represents a partial grant and partial denial of the claim.  The Board has also considered whether staged ratings are warranted, but affording the Veteran the benefit of the doubt the Board treats the disability as having been severe throughout the entire period and, as such, staged ratings are not warranted.  See Fenderson, supra.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 50 percent during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right upper extremity disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right upper extremity disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's right upper disability manifests primarily with symptoms of pain, numbness, tingling, weakness, fatigue, and similar symptoms, as well as muscle atrophy in the triceps, biceps, forearm, and hand.  The assigned 70 percent rating contemplates these and other potentially associated symptoms.  Thus, the schedular rating under DC 8513 is adequate to fully compensate the Veteran for the disability on appeal. 

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  Here, however, the Veteran's right upper extremity disability is appropriately rated as a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of the right upper extremity disability's effect on his hand; however, the objective evidence of record reflects that he retains significant range of motion.  Clearly the Veteran retains the ability to use his right upper extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.


ORDER

Entitlement to an initial rating of 70 percent prior to September 23, 2014, for cervical radiculopathy of the right (major) upper extremity is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 70 percent for cervical radiculopathy of the right (major) upper extremity is denied.


REMAND

In this case, the Veteran's representative has reported that the Veteran is unemployable due to the service connected cervical radiculopathy of the right upper extremity.  See May 2016 Informal Hearing Presentation.  Where the Veteran raises a question of increased evaluations for service-connected disabilities, along with evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Accordingly, the Board agrees that the issue of entitlement to TDIU has been raised by the record.

The Board notes that the Veteran receives VA treatment as well as private treatment.  The most recent VA treatment records contained in the claims file are dated in October 2014.  Therefore, while on remand, any outstanding VA treatment records dated from October 2014 to the present should be obtained for consideration in the Veteran's appeal.  The Veteran should also be offered the opportunity to submit any private records that support his claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  To the extent this readjudication does not result in a complete grant of all benefits sought in connection with the claim for TDIU, the Veteran and his representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


